Eck Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
Election/Restrictions
Applicant’s election without traverse of Group 1, further electing the probe set SEQ ID NO:  26, 48, and 49, and the primer set SEQ ID NO:  1 and SEQ ID NO:  2 in the reply filed on 2/6/18 is acknowledged.
In the amendment filed 7/1/2020, applicant added an additional oligonucleotide, SEQ ID NO:  42 to the independent claim.  The complete combination required in instant claim 1 is considered in this office action. 
Applicant indicated that claims 1, 3-12, and 14-20 encompass the elected group.  However, these are not all elected claims.  The restriction requirement set forth that any claim requiring more probes than the elected set will be withdrawn from initial examination and rejoinder will be reconsidered upon a finding of allowable subject matter.  As a consequence, claims 7-11 are withdrawn product claims.  Rejoinder of additional combination species will be considered when the elected combination species is found allowable. 
Furthermore, the method claims, which are in group II, remain restricted away from the elected invention for the reasons set forth in the restriction requirement.  Rejoinder of these claims will be considered upon a finding of allowable product claims.  
Initial search resulted in identifying a reference which teaches SEQ ID NO: 25.  Therefore, consideration of species which include this sequence with the elected sequences would not be a burden on the examiner, and the sequence is rejoined to the elected group.  Claims 1, 6, 20, and 22 are under examination.  
The elected invention, following all of this is a reaction mixture wherein the set of probes comprises SEQ ID NO:  25, SEQ ID NO:  26, SEQ ID NO: 48, and SEQ ID NO:  49.  Additionally, the further combination which also includes SEQ ID NO: 1 and SEQ ID NO:  2 was examined with this elected invention. 
As the claim has been amended to require SEQ ID NO:  42 the combination recited in the instant claim will be considered.  
Claims 7-12, 14-19 are WITHDRAWN. 
Claims 1, 6, 20 and 22 are examined herein. 
 	Allowed Claim
Claim 22 is allowed for the reasons given in the office action mailed 4/28/2021.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 20120077200, published March 29, 2012 in view of Yoo et al. Anal. Chem. 2010, 82, 1349-1357 and also in view of US 2009/0305394.
Lee et al. teaches that corneal dystrophy is caused by mutations in the BigH3 gene (para 2,).  Lee teaches products for the detection of BIGH3 mutation in patients.  In particular, Lee et al. teaches a reaction mixture that comprises instant SEQ ID NO:  1, SEQ ID NO: 2,  and SEQ ID NO:  25 (see sequences identified as SEQ ID NO:  1, SEQ ID NO:  2, and SEQ ID NO:  25, respectively, in the reference).  See paragraphs 25-31.  Lee et al. teach that the probe binding 
Lee et al. teaches that when choosing mutant/normal probe pairs the difference between temperatures for the mutant probe and the normal probe should be maximized.  (paragraph 18).
Lee et al. does not teach a reaction mixture that includes a normal probe SEQ ID NO:  25 and mutant probe SEQ ID NO:  42. 
It would have been prima facie obvious before the effective filing date to have modified the reaction mixture exemplified by Lee et al. so as to have substituted mutant probe SEQ ID NO:  26 for mutant probe SEQ ID NO:  42.  As these are both taught to have the same function, it would have been obvious to substitute one for the other to achieve the predictable result of detecting the mutant allele that causes corneal dystrophy.  Furthermore, one having ordinary skill would have been motivated to select a mutant probe and a normal probe of different lengths in order to maximize the melting temperature between the two probes, as specifically suggested by Lee et al.  
Lee et al. does not teach a reaction mixture that additionally comprises instant SEQ ID NO: 48 and/or SEQ ID NO: 49.  
Yoo et al. teach a set of oligonucleotide probes for detecting the most common corneal dystrophies caused by BIGH3 gene point mutations. There are four probes for detecting mutations that occur at positions 417 and 418 of the gene.  The set of probes includes a probe identical to SEQ ID NO:  48, see the 4-TGC probe, Table 2.  Additionally, probes very similar to 
It would have been prima facie obvious to have modified the reaction mixture taught by Lee et al. so as to have additionally included labeled probes to detect the CTC and TGC mutations in the BIGH3 gene, in order to provide a more comprehensive reaction mixture for the detection of mutations that cause corneal dystrophies.  Thus, a reaction mixture which includes the primers taught by Lee et al., the probes taught by Lee et al., and the probes to the additional mutations taught by Yoo et al. would have been prima facie obvious in order to provide a mixture for a more comprehensive testing of mutations that cause corneal dystrophy. 
Such a combination provides a reaction mix that includes labeled probes comprising SEQ ID NO:  25, 42 and 48, as well as primers SEQ ID NO:  1 and SEQ ID NO:  2.  The combination of references teaches a probe very similar to a probe comprising of SEQ ID NO:  49 but differing by one nucleotide on the 5’ end.  This nucleotide is a “C” nucleotide in the 5’ position of the probe.  Table 1 teaches that there is a C in the 5’ position in the target sequence for the 4-CTC probe.  Essentially, the probe of SEQ ID NO:  49 aligns to the target on nucleotide 5’ on both ends than the 4-TCT probe.  Additionally, SEQ ID NO:  25 taught by Lee et al. also begins at this corresponding position in the BIGH3 gene (i.e. at the “C” position), as does the 4-TGC probe taught by Yoo et al.  
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have modified the probe 4-CTC taught by Yoo et al. so as to have shifted included a C 5’ to the starting nucleotide in order to provide an equivalent probe for the 
Furthermore, US 2009/0305394, Example 8 reference teaches testing probes of different lengths to detect the CTC codon that is targeted by instant SEQ ID NO:  49.  In this case, probes of length 11, 13, 15, and 17 were tested, and a probe which comprises instant SEQ ID NO:  49 was among those tested (SEQ ID NO:  55).  In this assay setting, the probe taught by Yoo et al. was superior for detection compared to the probe that comprise SEQ ID NO:  49.  At the time the invention was made, as is evidenced by Yoo et al. it was common practice when engaging in probe design to test a variety of probes of different lengths and compositions with different “starting points” in the genomic context in order to determine an optimal probe in a particular assay setting. 
As the assay of Lee et al. was employing amplification and hybridization, and was different from the assay in Yoo et al. which employed an array format, it would have been prima facie obvious to have developed and tested probes that were similar to the probe taught by Yoo et al. in order to optimize a probe for the real-time detection assay taught by Lee et al.  Given that the location of the mutation is fixed in a genomic context there are a finite number of probes that would be expected to function to detect the allele in a real-time assay as taught by Yoo et al., and it would have been obvious to have tested these in order to select the optimal probe for detecting the disease causing mutation in the desired assay context of Lee et al.  A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  

Response to Remarks filed 10/21/2021
Applicant argues that one of ordinary skill in the art would have expected similar results using the claimed probe of SEQ ID NO:  49 and Yoo’s probe, especially considering they differ by a single nucleotide.  The rejection acknowledges that different, similar probes may perform differently in different assays, and includes Lee et al. to demonstrate that when developing probes for a particular format (i.e. the PCR detection format of the primary reference) it would have been routine to detect a series of similar probes to select the one with the best performance. 
Applicant argues that the claimed probe provided unexpectedly superior detection, relying on the data given in the declaration filed 10/26/2021.  However, this not evidence that the claimed probe would function in a superior fashion when used in combination with the other three claimed probes.  Since the result is so unexpected, as applicant suggests, it does not support a finding that the very same probe would retain the unexpected property in a mixture of probes, which is what is claimed.  For example, the declaration demonstrates that for the Yoo probe the outcome of the experiment changes when different primer pairs are used.  It is unpredictable and unknowable from the data given if the claimed probe would have unexpectedly better performance if it were used in a mixture, as claimed.  The data in the declaration are not commensurate in scope with the claims.  Therefore, the argument is not persuasive and the rejection is maintained.  
Response to Remarks filed 3/11/2021

The response asserts that the composition using Yoo’s probe resulted in false-positive detection for negative samples that do not include the site relevant to corneal dystrophy “in every try” performed with negative samples.  Applicant states that the unexpectedly superior result is to have reduced false-positive detections for negative samples that do not have the site relevant to corneal dystrophy.  The merits of the data provided on the record have been extensively discussed and is reiterated below.  
It is applicant’s burden to establish the statistical and practical effects of the unexpected or superior property.  That burden has not been met here for the reasons of record.  
Prior response to the arguments from previous Reponses
Applicant argues that the claimed composition is unexpectedly superior than would be expected based on the prior art.  
In support of this assertion, applicant has provided two declarations, one on 4/29/19 and one on 7/1/2020.  
In the 4/29/19 declaration a series of experiments were run in which an embodiment of the reaction mixture of claim 1 was compared to the same reaction mixture except Yoo’s probe (shifted one nucleotide from SEQ ID NO:  49) was included. 
Ten experiments were run for each probe set, where a variety of samples were tested.  For every experiment the “Call” was correct as presented in the data table. 

There is no statistical analysis to support the conclusion that the difference between the performance of the two probe sets was statistically significant. 
In nine out of ten trials the two probe sets performed identically, as reported by the results. 
Further in the 10th trial with the “noise” and “amplification in negative control” in the “prior art” experiment, the “call” was still correct. 
The results print out indicates that the “call” was “auto” type; but the declaration does not explain any details about the call.   
This declaration alone is not sufficient to overcome the prima facie case because the evidence is not sufficient to support a statistically different outcome for the claimed probes versus the prior art probes.  There were only two trials of each probe with a NTC, and there is no evidence that there was enough power to support a statistically significant difference between the two sets.  
A second declaration was filed to support the unexpected showing, but this declaration does not provide any evidence of any property of the claimed composition since it does not appear that the claimed composition was tested in the experiments. 
The declaration filed 7/1/2020 states that “I repeated the experiments with Yoo’s probe.”  It is not clear from paragraph 4 of the declaration if the total set of the claimed reaction mixture was present in this experiment.  The QC summary reported “amplification in negative control” at position B6.  However, there is no disclosure of repetition of the claimed composition.  
Furthermore, the QC summary states that 28 wells were processed with 1 target, and it is not clear if this means out of 28 replicates only one had a QC issue, or if it means something else. 
Paragraphs 5-6 describe repeating “the above experiments” with the mixture of SEQ ID NO:  25, SEQ ID NO:  42, and SEQ ID NO:  48 and Yoo’s probe with different primer sets.  The declaration states that “Yoo’s probes resulted in false positives with negative control samples” but does not provide any data or any explanation as to how many replicates were carried out.  There is no comparison in the 7/1/2020 declaration to the claimed composition. 
Overall, the data in the declaration suggest the “prior art” composition has been tested in many more experiments than the claimed composition. 
There is no statistical analysis showing the difference in performance between the two probe sets is statistically significant. 
There is not adequate data for the inventive probe set to draw a conclusion that it was significantly better, since it was tested only in the first set of experiments but no additional data is provided. 
In the response filed 7/1/2020, applicant argues that the claims are commensurate in scope with the evidence.  To the issue of claim scope, it is noted that the instant claims still 

The response also asserts that the declaration shows that the “prior art” probe set resulted in false positives with the composition comprising Yoo’s probes.  However, the data are insufficient to conclude that the claimed composition is unexpectedly better at least because there is no comparison in these experiments to the claimed composition.  On the record, there are only two tests of the claimed composition against a no template control, whereas for the “prior art” composition there are many more replicates.  

The response provides argument to explain why the “call” is correct in every instance, regardless of the QC results.  However, this is attorney argument that is not supported by evidence on the record.  
Applicant argues that the newly filed declaration evidences that compositions comprising Yoo’s probes repeatedly resulted in false positive results.  However, this is not sufficient to overcome the very strong prima facie case because there is no comparison in the second declaration to the claimed compositions, for the embodiment wherein the primers are SEQ ID NO:  1 and 2, or for any other embodiment.  
Applicant argues that based on the data presented on the record and in the present specification, there is no reason or evidence to doubt that the claimed composition would 
   	Should Applicant desire to continue prosecution after this final office action, Applicant should consider providing showings that include equal numbers of trials for the claimed probe set as well as the comparison probe set, and include statistical analysis to demonstrate that the two sets perform differently, and that the claimed set performs in an unexpectedly better way.  Applicant could consider providing evidence for multiple primer pairs, and also for larger sets of probes as are encompassed and specifically contemplated in the specification.  

	  
 	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753.  The examiner can normally be reached on Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/Primary Examiner, Art Unit 1634